LEASEHOLD PURCHASE AND SALE AGREEMENT THIS LEASEHOLD PURCHASE AND SALE AGREEMENT (this "Agreement") is made and entered into as of October 8, 2007 (the “Effective Date”) by and between KENMORE ROHNERT, LLC, a Delaware limited liability company (“Seller”), and CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation (“Buyer"), with reference to the following facts: A.Seller is the tenant under the lease described on Exhibit A attached hereto (the "Lease"), which Lease relates to those certain premises located in Rohnert Park, California, as more particularly described in the Lease (the "Leased Premises"). B.Seller is the sublandlord under the sublease described on Exhibit B attached hereto (the “Sublease”) with Pacific Theatres Exhibition Corp., a California corporation (“Pacific”), pursuant to which Seller subleases the entire Leased Premises to Pacific. C.Buyer is party to that certain Asset Purchase and Sale Agreement of even date (the “Asset Purchase Agreement”) by and between Buyer and Reading International, Inc., a Nevada corporation (“RDI”), on the one hand, and Pacific, Consolidated Amusement Theatres, Inc., a Hawaii corporation, Michael Forman and Christopher Forman, on the other hand. Capitalized terms used but not defined herein shall have the respective meanings given them in the Asset Purchase Agreement. C.Subject to the terms and conditions of this Agreement, Seller desires to sell, transfer, convey and assign to Buyer, and Buyer desires to purchase, accept and assume from Seller, all of the right, title and interest of Seller in, to and under the “Property” (as defined in Section 1.1 below). NOW, THEREFORE, in consideration of the foregoing recitals and the mutual covenants, agreements, representations and warranties herein contained, the parties hereby agree as follows: 1.Purchase and Sale of Assets; Assumption of Liabilities. 1.1Purchase of Assets.Upon the terms and subject to the conditions hereinafter set forth, at the “Closing” (as defined in Section 8.1 hereof), Seller shall sell, transfer, convey and assign to Buyer, and Buyer shall purchase from Seller, and assume certain liabilities with respect to, all right, title and interest of Seller (a) as tenant in, to and under the Lease (the “Leasehold Interest”), and (b) as sublandlord in, to and under the Sublease (the “Subleasehold Interest” and, with the Leasehold Interest, the “Property”). 1.2Assumed Liabilities.Effective as of the Closing Date, Buyer shall assume any and all liabilities and obligations of Seller as tenant under the Lease and as 1 sublandlord under the Sublease, in each case, which accrue on or after the Closing Date (the “Assumed Liabilities”).Except for the Assumed Liabilities and except as otherwise specifically set forth in any of the other “Transaction Documents” (as defined in Article 11), Buyer is not assuming any other liabilities or obligations of Seller.The obligations and covenants of Buyer set forth in this Section 1.2 and elsewhere in this Agreement shall survive the Closing indefinitely. 1.3Assignment by Buyer.Subject to Section 7.1.1 below, Buyer shall have the right to assign its right to take title at Closing the Property to a wholly-owned direct or indirect subsidiary of Buyer (the “Buyer Sub”); provided, however, that no such assignment shall relieve Buyer of its obligations under this Agreement (including, without limitation, Section 1.2 and Article 10 hereof) or any of the other “Transaction Documents” (as defined in Article 11). Buyer shall provide Seller with written notice of such election and the identity of the Buyer Sub at least ten (10) days prior to the Closing Date. 1.4Exchange.Seller intends to transfer its obligations to sell the Property to a “qualified intermediary,” as defined in Treasury Regulation Sec. 1.1031(k)-1(g)(4)(iii), for the purpose of effecting an exchange qualifying under Sec. 1031 of the “Code” (as defined in Article 11).Buyer agrees to such assignment, if made, and further agrees that it will execute promptly acknowledgement of its receipt of notice of such assignment delivered to Buyer by Seller.Buyer and Seller agree that any such assignment shall not affect the representations, warranties and other obligations of the parties under this Agreement or Buyer’s title to the Property, except that the Purchase Price, adjusted as provided herein, shall be paid to the assignee identified in such notice.Buyer further agrees to cooperate with Seller and to execute such other documents reasonably requested by Seller to effect such exchange, so long as Buyer incurs no cost, expense or liability (other than its own attorneys’ fees and costs incurred in reviewing, negotiating and executing such documents) as a result of such cooperation.It is understood that, subject to the performance of Buyer’s obligations under this Agreement, Buyer shall have no responsibility for the proposed exchange, and makes no representations or warranties as to whether any transaction effectuated by Seller, in fact, will accomplish Seller’s tax objectives. 2.Purchase Price. 2.1Purchase Price.The purchase price for the Leasehold Interest shall be Seven Million Eight Hundred Thousand Dollars ($7,800,000), which shall be subject to adjustment and reimbursement as hereinafter provided (the "Purchase Price").Buyer shall pay the Purchase Price to Seller in full concurrently with the Closing by wire transfer of immediately available funds to an account or accounts designated by Seller not less than two (2) “Business Days” (as defined in Article 11) prior to the Closing Date. 2.2Adjustments to Purchase Price.The Purchase Price shall be subject to adjustment at the Closing as follows: 2 2.2.1Prepaid Expenses, Prorations and Deposits.The Purchase Price shall be increased or decreased as required to effectuate the proration of expensesand receipts (other than those adjusted pursuant to Section 2.2.2), including any prepaid expenses and receipts, if any, under the Lease and the Sublease to be borne pursuant to this Agreement by Seller prior to the Closing Date and by Buyer on or after the Closing Date.Without limiting the generality of the foregoing, all expenses incurred by the tenant under the Lease, including, without limitation, rent (other than “Percentage Rent” (as defined in Section 2.2.2 below)), utility charges, insurance charges, common area operating expenses, real, excise and personal property “Taxes” (as defined in Article 11) and assessments levied against the Leased Premises, promotional fund expenses, use Taxes, deposits under the Lease or the Sublease, and similar prepaid and deferred items, in each case to the extent relating to the Lease or the Sublease, shall be prorated between Buyer and Seller in accordance with the principle that Seller shall be responsible for all expenses, costs, and liabilities, and shall be entitled to all receipts, allocable to the period ending prior to the Closing Date, and Buyer shall be responsible for all expenses, costs, liabilities and obligations, and shall be entitled to all receipts, allocable to the period on or after the Closing Date. 2.2.2Manner of Determining Adjustments. The Purchase Price, taking into account the adjustments and prorations pursuant to this Section, will be determined finally in accordance with the following procedures: 2.2.2.1Seller shall prepare and deliver to Buyer not later than five (5) Business Days before the Closing Date an itemized preliminary settlement statement (the “Preliminary Settlement Statement”) which shall set forth Seller’s good faith estimate of the adjustments to the Purchase Price in accordance with Section 2.2.1 hereof. 2.2.2.2If Seller and Buyer have not agreed upon a final settlement statement on or before the Closing Date, then Seller and Buyer shall cooperate in good faith to finalize such settlement statement as soon as practicable after the Closing; provided, however, the parties shall use such Seller’s good faith estimated adjustments to the Purchase Price as set forth in the Preliminary Settlement Statement delivered pursuant to Section 2.2.2.1 above for purposes of determining the amount of any estimated adjustment to the Purchase Price paid by Buyer to Seller at Closing.If Seller and Buyer have not agreed upon a final settlement statement on or before the Closing Date, not later than sixty (60) days after the Closing Date, Buyer shall deliver to Seller a statement (the “Buyer Adjustment Statement”) setting forth, in reasonable detail, its determination of the adjustments to the Purchase Price and the calculation thereof and reminding Seller of the thirty (30) day response period set forth in Section 2.2.2.3.If Buyer fails to deliver the Buyer Adjustment Statement to Seller within the sixty (60) day period specified in the preceding sentence, Seller’s determination of the adjustments to the Purchase Price as set forth in the Preliminary Settlement Statement shall be conclusive and binding on the parties as of the last day of the sixty (60) day period. 3 2.2.2.3If Seller disputes Buyer’s determination of the adjustments to the Purchase Price, it shall deliver to Buyer a statement notifying Buyer of such dispute within thirty (30) days after its receipt of the Buyer Adjustment Statement.If Seller notifies Buyer of its acceptance of the Buyer Adjustment Statement, or if Seller fails to deliver its statement within the thirty (30) day period specified in the preceding sentence, Buyer’s determination of the adjustments to the Purchase Price as set forth in the Buyer Adjustment Statement shall be conclusive and binding on the parties as of the earlier of the date of notification of such acceptance or the last day of the thirty (30) day period, and the appropriate party shall promptly pay to the other party in immediately available funds the amount of any such adjustment. 2.2.2.4Seller and Buyer shall use good faith efforts to resolve any dispute involving the determination of any adjustments to the Purchase Price, and each party shall afford the other party and its representatives reasonable access to all appropriate books, records and statements relating to the subject matter of theadjustments to the Purchase Price contemplated by this Section 2.2 for such purpose.If the parties are unable to resolve the dispute within sixty (60) days after Buyer delivers the Buyer Adjustment Statement to Seller, Seller and Buyer jointly shall designate an independent accounting firm that has, or a movie theater executive who has, consistent and recent experience in real property matters similar to those involving the Property (the “Designated Arbitrator”) to resolve the dispute.If, for any reason, the parties are unable to agree upon the Designated Arbitrator within seventy-five (75) days after Buyer delivers the Buyer Adjustment Statement to Seller, or the Designated Arbitrator fails or refuses to accept such engagement within fifteen (15) days after the parties’ written request therefor, Seller and Buyer shall jointly designate the Los Angeles office of PriceWaterhouseCoopers(the “Replacement Arbitrator”) to resolve the dispute.If the Replacement Arbitrator fails or refuses to accept such engagement, in either case within fifteen (15) days after the parties’ written request therefor, either Seller or Buyer may thereafter petition the Superior Court of Los Angeles County, California for the appointment of an independent accounting firm to act as the Replacement Arbitrator and resolve the dispute. Absent fraud or manifest error, (a) the Designated Arbitrator’s or Replacement Arbitrator’s, as applicable, resolution of the dispute shall be final and binding on the parties, (b) subject to Section 2.3, the appropriate party shall promptly pay to the other party in immediately available funds the amount of any such adjustment, and (c) a judgment may be entered in any court of competent jurisdiction if such amount is not so paid.Any fees and costs of the Designated Arbitrator or Replacement Arbitrator shall be split equally between the parties. 2.3Payment of Adjustments to and Reimbursements of the Purchase Price.If, pursuant to Section 2.2, it is determined after the Closing Date that Buyer shall be obligated to pay any amounts to Seller, then Buyer shall make such payments in full to Seller within ten (10) days after such amount is finally determined to be due.Conversely, if, pursuant to Section 2.2, it is determined after the Closing Date that Seller shall be obligated to pay any amounts to
